Case 1:19-cv-02357-FB-JO Document 33 Filed 12/26/19 Page 1 of 3 PageID #: 194




                               Mark Schlachet, Esq.
                                      Tel:216-225-7559
                                 email: markschlachet@me.com


3515 Severn Road                                                       9511 Collins Ave.
Cleveland, Ohio 44118                                                      Apt. 605
                                                                       Surfside, FL 33154
1249 East 35th Street                                                  (Succos-Shavuos)
Brooklyn, New York 11210
                                                                       Admitted: OH, NY

                                  December 26, 2019

Magistrate Judge James Orenstein
Eastern District of New York
225 Cadman Plaza East, Room 1227 South
Brooklyn, New York 11201

Re: Pasik v. Boon Technologies, LLC et al, Case No. 19-2357-FB-JO

Dear Judge Orenstein:

         Undersigned represents Plaintiff in the captioned matter. We write at this time to request
relief from defense counsel’s continued misuse and exploitation of that certain 1982 episode
wherein undersigned, then a United States Bankruptcy Judge, was the subject of investigation
before the Judicial Council for the United States Sixth Circuit Court of Appeals. We sought on
December 23d to meet and confer on this matter with Mr. Kwasniewski, but he has been
unresponsive:

       David:

       I am considering RFP’s 11-13 and I believe they violate various canons of legal ethics.
        On December 11th you told the Judge that you would behave yourself. I may call the
       infraction to Judge Orenstein’s attention.

       I will give you an opportunity to meet and confer and assure me that these continual
       references to this humiliating experience some 38 years ago will cease . . . other than
       under seal to the Court. If I do not hear from you by COB tomorrow, I will conclude that
       you do not wish to meet and confer . . .and take action accordingly.

       Your Honor will recall that on September 23, 2019 defendants’ counsel Matthew Borden
executed and filed a certain Defendants’ Case Management Conference Statement and Discovery
Plan. Attached to the proposed Discovery Plan as Exhibit 1 was Defendant’s Rule 26(A)(1)
Case 1:19-cv-02357-FB-JO Document 33 Filed 12/26/19 Page 2 of 3 PageID #: 195




Initial Disclosures, executed by Mr. Borden’s law partner, J. Noah Hagey, Esq. Contrary to
Local Rule 5(d), the Initial Disclosures were filed directly with the Court.1

        Attached to the Initial Disclosures as Exhibit A was a highly inflammatory 1982 Select
Committee Report (“Report”) addressing allegations made against undersigned in his tenure as a
United States Bankruptcy Judge for the Northern District of Ohio (1977-1982). Undersigned
protested and moved to strike the filing of the Report in a letter filed September 24, 2019; and
Judge Block directed that Your Honor consider the matter. Accordingly on September 25, 2019,
when the parties appeared before the Court, Your Honor addressed Attorney David Kwasniewski
as follows:

             Your initial disclosures were a transparent
             effort to sully Mr. Schlachet's reputation without
             accomplishing anything in the case.

             You have a fig leaf for putting that investigative report from forty years
             ago on the docket, and that might serve to get you past a
             grievance committee investigation into whether you violated
             the New York Code of Professional Responsibility Rules 3.1(a)
             and (b)(2) about non-meritorious contentions and also Rule
             3.4(d)(1) about fairness to opposing party and counsel.

             I don't want to see anything like that again in
             this case or from you ever. And it gives me some serious
             pause to whether your motion for admission pro hoc vice should
             be granted. It was a low blow.

       Subsequent to the September 25th hearing, on December 11, 2019, the Court had to
admonish Mr. Kwasniewski a second time for failing to meet and confer pursuant to Your
Honor’s instruction to develop a joint discovery plan. Following that appearance the Court
docketed the following minutes:

          I cautioned the defendants' counsel that, in light of the history of his conduct in this
          litigation, continued failure to comply with court orders will result in his disqualification
          and a referral to the Committee on Grievances.

        Incredibly, Mr. Kwasniewski and his two senior partners have displayed a continued
fixation, pretextually, with the subject 1982 occurrences aforesaid, using them to humiliate
undersigned repeatedly. On December 13, 2019, just two days following the hearing minutes
aforesaid, Mr. Kawasniewski’s firm, under the signature of its founding member, propounded
these Rule 34 Requests (Exhibit hereto):


1
    Local Civil Rule 5(d)(1)(A) prohibits the filing of Rule 26 disclosures until they are used in the proceeding
or the Court orders otherwise.




                                                         2
Case 1:19-cv-02357-FB-JO Document 33 Filed 12/26/19 Page 3 of 3 PageID #: 196




RFP’s 11-13 are a transparent attempt to harass opposing counsel and “sully” his image in his
client’s eyes. Transparent because the client obviously has not been briefed on the events of
1982; transparent because the client would not have possession, custody or control of counsel’s
documentation relating any bar association interactions in 1982; transparent because
undersigned, though he passed the Bar in 1969, did not even register with the New York Bar
until 2007. Even if defense counsel have a “fig leaf” to cover for RFP No. 11, they certainly
don’t even have a “fig leaf” as to RFP’s 12-13.

           After giving the matter much thought, and with a January 6, 2020 deposition of
plaintiff nearing, undersigned has no choice but to bring this matter to the Court’s attention.
What the firm of BraunHagey & Borden LLP is now doing is pure harassment, with all “hands
on deck” who, by their signatures, would seal their daring in blood:

               22 NYCRR Part 1200, Appendix A – 8. Avoid use of any aspect of litigation
               process as means of harassment or as vehicle to unnecessarily prolong the length
               or costs of litigation

        BraunHagey & Borden seeks not only seek to bring 1982 to the Court’s attention, to
“sully,” but moreover, they seek to harass on every occasion possible; and they must not harass
plaintiff at his deposition on January 6th.

        Counsel requests that the Court enter such protective order or other relief as to the Court
shall appear just and appropriate.

                                                      Respectfully submitted,

                                                      /s/ Mark Schlachet



                                                 3
